Citation Nr: 1618575	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  07-20 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for back strain.

2.  Entitlement to service connection for back strain, to include as secondary to left Achilles tendonitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left pulled hamstring.

4.  Entitlement to service connection for left pulled hamstring, to include as secondary to left Achilles tendonitis.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left quadriceps rupture.

6.  Entitlement to service connection for left quadriceps rupture, to include secondary to left Achilles tendonitis.

7.  Entitlement to an initial rating in excess of 20 percent for left Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1986.  The period from July 1978 to August 1983 is considered to be honorable service, while the August 1983 to May 1986 period is considered to have been dishonorable service.  

This matter came to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Board hearing in August 2010; the transcript is in the electronic record.

In a November 2010 decision, the Board denied entitlement to service connection for umbilical hernia; determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for right ankle sprain, back strain, hamstring pull, sprained left wrist, left eye laceration, and left quadriceps rupture; and, remanded entitlement to an initial rating in excess of 20 percent for left Achilles tendonitis.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2012 Joint Motion for Partial Remand (JMPR) and February 2012 Court Order, the portion of the decision which determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for back strain, hamstring pull, and left quadriceps rupture was vacated and remanded for further development.  The appeal of the portion of the decision that denied entitlement to service connection for umbilical hernia, and the determination that new and material evidence had not been received to reopen the claims of entitlement to service connection for right ankle sprain, sprained left wrist, and left eye laceration, was dismissed.  In August 2012, the Board remanded the pending new-and-material claims for further development.

The Board is reopening the issues of entitlement to service connection for back strain, left pulled hamstring, and left quadriceps rupture.  All issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2000 rating decision, a RO denied a claim of entitlement to service connection for back strain.

2.  The evidence associated with the claims file since the April 2000 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for back strain on a secondary service connection basis.

3.  In an unappealed April 2000 rating decision, a RO denied a claim of entitlement to service connection for left pulled hamstring.

4.  The evidence associated with the claims file since the April 2000 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for left pulled hamstring on a secondary service connection basis.

5.  In an unappealed April 2000 rating decision, a RO denied the reopening of a claim of entitlement to service connection for left quadriceps rupture.

6.  The evidence associated with the claims file since the April 2000 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for left quadriceps rupture on a secondary service connection basis.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision denying entitlement to service connection for back strain is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for back strain has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  The April 2000 rating decision denying entitlement to service connection for left pulled hamstring is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for left pulled hamstring has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§  3.156, 20.1103.

3.  The April 2000 rating decision denying the reopening of entitlement to service connection for left quadriceps rupture is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for left quadriceps rupture has been received.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fact that the Board is reopening the three new-and-material claims and remanding the issues for further development, it is not necessary to review whether VA has fully complied with the Veterans Claims Assistance Act of 2000 (VCAA).

Governing law and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2014).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2015). 

If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Analysis

At the August 2010 hearing, the Veteran raised a new theory of entitlement for all three disorders - secondary to the service-connected left Achilles tendonitis.  Hearing transcript, page 17.  A new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for back strain, left pulled hamstring, and left quadriceps rupture.

In a January 2009 VA 646 (statement of accredited representative in appealed case), the representative argued that the Veteran was not given any notice of the April 2000 rating decision based on the fact that the notice letter regarding the April 2000 rating decision is not of record.  The Veteran's claims file was rebuilt.  In the April 2000 rating decision, the RO denied the reopening of a claim of entitlement to service connection for left quadriceps rupture and denied claims of entitlement to service connection for left pulled hamstring and back strain.  The Board acknowledges that only a copy of this decision is on file, and not the original.  Furthermore, there is no copy of a notification letter to the Veteran regarding the April 2000 decision.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992), the Court found that the presumption of regularity applied to VA.  The Court found that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  The presumption is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Once clear evidence is submitted, VA is no longer entitled to the benefit of the presumption and the burden shifts to VA to establish that a government official properly discharged his or her official duties. Applying the presumption of regularity to the RO, there is no clear evidence indicating that the RO did not mail a notice letter of the April 2000 rating decision.  Therefore, the presumption of regularity is not rebutted and the Board concludes that the Veteran was notified of the April 2000 rating decision.  As such, the April 2000 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The record reflects that the evidence on file at the time of the April 2000 rating decision includes the Veteran's service treatment records; a copy of the October 1986 administrative decision determining that his July 1978 to August 1983 period was considered honorable service, while the August 1983 to May 1986 period was considered dishonorable service; an October 1986 rating decision that purportedly denied service connection for rupture of left thigh rectus femoris muscle; and a copy of an altered DD Form 214.  In pertinent part, the RO determined in the April 2000 rating decision that the Veteran's left quadriceps muscle injury as well as his alleged left pulled hamstring and back strain was during his period of dishonorable service. 

A VA treatment record dated in September 2010 shows that the Veteran had a brace made by the VA podiatry clinic and that this brace had been adjusted.  It was noted that the adjustment of that brace had helped with the left leg pain, but that the adjustment had worsened the back pain.  Given that the Veteran has a service-connected left ankle disability that may have required a brace made by a podiatry clinic, this VA treatment record relates an unestablished fact necessary to substantiate his claims, which is evidence tending to link current back and upper leg disorders to the service-connected left Achilles tendonitis under his new theory of entitlement, i.e., secondary service connection.  Thus, the evidence is considered new and material, and the claims are reopened.  As will be further discussed below, additional development is required prior to reaching the underlying merits of the claims.


ORDER

New and material evidence has been received to reopen a claim of service connection for back strain.

New and material evidence has been received to reopen a claim of service connection for left pulled hamstring.

New and material evidence has been received to reopen a claim of service connection for left quadriceps rupture.


REMAND

As the Board is considering the service-connection claims on a secondary service connection basis, a VA medical opinion is necessary.  

Plus, the Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

As to the increased-rating claim, in the November 2010 remand the Board directed the AOJ to obtain any identified treatment records.  In October 2011, the Veteran authorized the release of 2008 and 2009 records of Dr. P. of the South Florida Foot and Ankle Center.  The AOJ did not attempt to obtain these records.  Therefore, the AOJ did not comply with the directives of the November 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As there is currently no medical evidence showing that the service-connected left ankle disability is manifested by ankylosis, another VA examination is not necessary.  If obtained medical evidence shows ankylosis, the Veteran should be scheduled for another VA examination with consideration of the fact that he is currently incarcerated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  The AOJ should ask the Veteran to identify all treatment for his back strain and left leg disorders.  The AOJ should attempt to obtain 2008 and 2009 records of Dr. P. of the South Florida Foot and Ankle Center.

3.  Thereafter, the AOJ should arrange to have the Veteran's claims file reviewed by a medical professional.  That medical professional must indicate that the claims file was reviewed in conjunction with the preparation of the medical opinion report.  If the medical professional thinks a VA examination is necessary, the AOJ should afford the Veteran an appropriate medical examination, if found to be feasible, by an examiner of appropriate expertise who can do the examination on a fee-basis at the corrections facility where the Veteran resides or by a VA employee who can travel to the corrections facility where he resides.  The medical professional should address the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any current back disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by the left Achilles tendonitis? 

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any current residuals of a left pulled hamstring are either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by the left Achilles tendonitis?

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any current residuals of a left quadriceps rupture are either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by the left Achilles tendonitis?

If the medical professional finds that a back disorder, residuals of a left pulled hamstring, or residuals of a left quadriceps rupture are aggravated by the left Achilles tendonitis, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the medical professional should so state and explain why an opinion cannot be provided without resort to speculation.

4.  If and only if obtained medical evidence shows that the service-connected left ankle disability is manifested by ankylosis, inquire as to the corrections facility where the Veteran is residing and determine the feasibility of conducting an orthopedic examination on-site, with the outcome noted in the claims file.  Efforts to comply with this instruction should be fully documented in the claims folder.  

5.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


